MEMORANDUM **
Rolando Abilio Rivas Estrada and his wife Dina Gloria Mazariegos Santos, both natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we deny the petition for review.
Petitioners’ contention that the BIA’s streamlining procedure does not comport with due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioners’ regulatory challenge to streamlining based on new evidence submitted to the BIA is unsupported by the record and lacks merit. See 8 C.F.R. § 1003.1(a)(7)(ii); Falcon Carriche, 350 F.3d at 855.
Petitioners waived all contentions pertaining to the denial of asylum and withholding of removal by failing to raise them in their petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Petitioners’ motion for *738stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.